 Case 1:18-cv-00404-GJQ-PJG ECF No. 53 filed 11/05/19 PageID.430 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                              __________________________


DARRYLE POLLARD,

               Plaintiff,

v.                                                             Case No. 1:18-CV-404

CITY OF MUSKEGON HEIGHTS,                                      HON. GORDON J. QUIST
BRANDON DEKUPER,
MICHAEL T. EDENS, and
MICHAEL M. RATLIFF,

            Defendants.
______________________________/


       ORDER SETTING FINAL PRETRIAL CONFERENCE AND JURY TRIAL

       Jury selection and trial is scheduled before The Honorable Gordon J. Quist on December

10, 2019, at 8:30 AM, Courtroom 499, Ford Federal Building, 110 Michigan, NW, Grand Rapids,

Michigan. Counsel and the parties shall be present in the courtroom at 8:30 AM to address

preliminary matters.

       A final pretrial conference is scheduled before The Honorable Gordon J. Quist on December

3, 2019, at 2:00 PM, 482 Ford Federal Building, 110 Michigan, NW, Grand Rapids, Michigan.

       The parties shall refer to the Case Management Order (ECF No. 14) filed in this case

regarding final pretrial and trial filing instructions and information.



Dated: November 5, 2019                                      /s/ Gordon J. Quist
                                                            GORDON J. QUIST
                                                       UNITED STATES DISTRICT JUDGE
